                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                            DOCKET NO. 5:19-cv-00123-FDW
 JAY CLIFTON BARNETT,                             )
                                                  )
         Plaintiff,                               )
                                                  )
 vs.                                              )
                                                  )                      ORDER
 ANDREW M. SAUL,                                  )
 Commissioner of Social Security,                 )
                                                  )
         Defendant.                               )
                                                  )

       THIS MATTER is before the Court on the Consent Motion for Attorney Fees (Doc. No.

16), submitted by Plaintiff.

       It appearing that the parties have agreed that the Commissioner of Social Security should

pay the sum of $3,000.00, in full and final settlement of all claims arising under the Equal Access

to Justice Act (“EAJA”), see 28 U.S.C. § 2412(d),

       IT IS THEREFORE ORDERED that the Commissioner of Social Security pay to Plaintiff

the sum of $3,000.00 in attorney fees, in full satisfaction of any and all claims arising under EAJA,

28 U.S.C. § 2412(d), and upon payment of such sum this case is dismissed with prejudice. If the

award to Plaintiff is not subject to the Treasury Offset Program, payment will be made by check

payable to Plaintiff’s counsel, Derrick Arrowood, and mailed to his office at P.O. Box 58129,

Raleigh, North Carolina 27658, in accordance with Plaintiff’s assignment to his attorney of his

right to payment of attorney’s fees under the EAJA. If the payment is subject to offset, then any

remaining fee will be made payable to Plaintiff and mailed to Plaintiff’s counsel’s office address.

       IT IS SO ORDERED.

                                                 1



         Case 5:19-cv-00123-FDW Document 17 Filed 07/13/20 Page 1 of 2
                       Signed: July 10, 2020




                                2



Case 5:19-cv-00123-FDW Document 17 Filed 07/13/20 Page 2 of 2
